   MCGUIREWOODS LLP
 1 Jamie D. Wells (SBN 290827)

 2 Two Embarcadero Center
   Suite 1300
 3 San Francisco, CA 94111-3821
   Telephone: 415.844.9944
 4 Facsimile: 415.844.9922

 5
     K. Issac deVyver (pro hac vice)
 6   Karla Johnson (pro hac vice)
     Tower Two-Sixty
 7   260 Forbes Avenue
     Suite 1800
 8   Pittsburgh, PA 15222
     Telephone: 412.667.6000
 9
     Facsimile: 412.667.6050
10
   Attorneys for Defendant
11 WELLS FARGO BANK, N.A

12
                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14                                  SAN FRANCISCO DIVISION

15 EDUARDO PEÑA, individually and on behalf
   of all others similarly situated,            Case No. 3:19-cv-04065-MMC
16

17                 Plaintiff,                   DECLARATION OF KARLA L.
                                                JOHNSON IN SUPPORT OF WELLS
18 vs.                                          FARGO’S ADMINISTRATIVE MOTION
                                                TO CONTINUE CASE MANAGEMENT
19 WELLS FARGO BANK, N.A.,                      CONFERENCE
20                 Defendant.
21

22

23

24

25

26

27

28    DECLARATION OF KARLA L. JOHNSON IN SUPPORT OF WELLS FARGO’S ADMINISTRATIVE MOTION
                         TO CONTINUE CASE MANAGEMENT CONFERENCE
 1          I, Karla L. Johnson, declare and state as follows:

 2          1.      I am an attorney licensed to practice law in the Commonwealth of Pennsylvania, and

 3 I am admitted to practice before this Court for the purposes of this case. I am a partner with the law

 4 firm of McGuireWoods LLP, counsel of record for Defendant Wells Fargo Bank, N.A. (“Wells

 5 Fargo”).      I make this declaration from my own personal knowledge, and could and would

 6 competently testify to the following if called upon to do so.

 7          2.      Pursuant to Local Rules 7-11(b), I submit this declaration in support of Wells Fargo’s

 8 Administrative Motion to Continue Case Management Conference.

 9          3.      In the Court’s Order approving the Parties’ Stipulation to permit Plaintiff to file an

10 Amended Complaint and related briefing schedule, the Court noted that if “defendant intends to

11 respond to the Amended Complaint with something other than an answer, the parties may wish to

12 seek a continuance of the Initial Case Management Conference.” (D.E. 26).

13          4.      Wells Fargo currently anticipates responding to the Amended Complaint with

14 something other than an Answer.

15          5.      Counsel for Wells Fargo reached out to counsel for Plaintiff on September 23, 2019,

16 seeking a Stipulation to continue the Initial Case Management Conference. Email communication

17 attached hereto as Exhibit 1.

18          6.      The Parties agreed to file a Stipulation to continue the Initial Case Management

19 Conference, and Defendant proposed a new Initial Case Management Conference date of December

20 13, 2019, because this date would quickly follow the completion of any briefing in response to the

21 Amended Complaint. Further, Defendant proposed that the Parties set the hearing on any pending

22 motions for that same day, and to adjust the related deadlines in the Order Setting the Initial Case

23 Management Conference (D.E. 4) accordingly.

24          7.      In response, Plaintiff stated that an Initial Case Management Conference date of

25 November 15, 2019 would be preferred, so that Plaintiff could move forward with discovery

26 expeditiously. Wells Fargo did not agree, but proposed that the parties file the Stipulation to

27 continue the Initial Case Management Conference, and allow the Court to decide on the rescheduled

28 date for the Initial Case Management Conference.
                                                  1
     DECLARATION OF KARLA L. JOHNSON IN SUPPORT OF WELLS FARGO’S ADMINISTRATIVE MOTION
                        TO CONTINUE CASE MANAGEMENT CONFERENCE
 1          8.      In response to this suggestion, Plaintiff then added a third alternative to the Parties’

 2 draft Stipulation, agreeing to the December 13, 2019 Initial Case Management Conference date, but

 3 only if Wells Fargo would agree to hold the Rule 26(f) conference on November 4, 2019, so that

 4 Plaintiff could then immediately serve discovery.

 5          9.      Counsel for the Parties also discussed these issues over the phone during the meet

 6 and confer process.

 7          10.     Wells Fargo no longer viewed the multiple disputed options as appropriate for a

 8 Stipulation, determined that the Parties were at an impasse in their meet and confer, which resulted

 9 in Wells Fargo filing the current Administrative Motion. The Parties’ email communication are

10 attached as Exhibit 1, along with the final redline version of the Stipulation that was being discussed

11 in those communications.

12

13          I declare under penalty of perjury under the laws of the United States of America that the

14 foregoing is true and correct.

15          ///

16          ///

17          Executed this 27th day of September, 2019.

18
                                               By: /s/ Karla L. Johnson
19                                                 Karla L. Johnson
20                                                 Attorney for Wells Fargo Bank, N.A.

21

22

23

24

25

26

27

28
                                                       2
      DECLARATION OF KARLA L. JOHNSON IN SUPPORT OF WELLS FARGO’S ADMINISTRATIVE MOTION
                         TO CONTINUE CASE MANAGEMENT CONFERENCE
